DETAILED ACTION
Status of Claims:  
Claims 1-5, 8-12 and 14-29 are pending.
Claims 1-2, 12, 16-20 and 25-26 are amended.
Claims 27-29 are new.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 23, 2021 has been entered.

Response to Amendments
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed May 24, 2021.

Response to Arguments
Applicant's arguments filed Nov. 23, 2021 have been fully considered but they are not persuasive. 

Applicant argues that Castle in view of Dobbeleer does not hint at placing access ports P and windows W at the dialyser and does not discuss applying the electromagnetic field at the dialyser. This argument is not persuasive because the disclosure of Castle at col. 5, lines 62-66 as quoted by applicant is followed by the disclosure that “Access ports T and access windows S are provided for access at points other than on the tubing.”, and in the dialysis machine of Fig. 1 of Castle, which Castle discloses to be the dialysis machine of Dobbeleer (see Castle, col. 5, lines 63-64), the port T and window S with energy source R of Castle are placed on the dialyser 8 of Fig. 2 of Dobbeleer (see annotations below in the reproduced figures from Castle and Dobbeleer), and thus Castle in view of Dobbeleer teaches applying the electromagnetic field at the dialyser. Additionally, to clarify, the obviousness statement of what is taught by Castle in view of Dobbeleer is to note that one of ordinary skill in the art would recognize that the dialysis machine of Castle is the same as the dialysis machine of Dobbeleer (see reproduced Fig. 1 of Castle and Fig. 1 of Dobbeleer below), and thus it would be obvious to one of ordinary skill in the art that Castle applies the electromagnetic field to a dialyser.

    PNG
    media_image1.png
    588
    904
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    901
    media_image2.png
    Greyscale


Applicant argues that Castle and Dobbeleer do not discuss applying energy to the dialyser at all and similarly these prior arts cannot be stretched to meet the present claims calling for energy application “just prior” to the dialyser to achieve the benefit of the blood being energized over a full passage through the dialyzer.  This argument is not persuasive because “just prior” to the dialyser is taught by Castle as indicated by the annotations above in the reproduced figures from Castle and Dobbeleer, and thus the prior art teaches that an electromagnetic field is applied to the blood flow system, which transports the blood to be cleaned, just prior to the dialyser such that the just-exposed blood experiences a full passage through the dialyser, which inherently cause toxins to be freed from proteins in the blood.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrases “just prior” and “exposed to the high-frequency electromagnetic field during a full passage through the dialyser” in lines 7-9 render the claim indefinite because, per Fig. 1 and para. 0008 in the as-published specification, exposing the blood to the field just prior to the dialyser does not appear to result in exposing the blood to the field during its passage through the dialyser. Thus, it is not clear whether the claim requires exposure of the blood just prior to and while in contact with (i.e. “flowing through” as recited in line 7 of amended claim 16) the dialyser, or if the claim requires exposure of the blood just prior to the dialyser such that just-exposed blood is flowing through the entire passageway of the dialyser. For the purposes of examination, claim 1 shall be interpreted to be either of the above options.

Regarding claims 1, 16 and 25, the term “just” (see line 7 of claims 1 and 16; lines 6-7 of claim 25) is a relative term which renders the claim indefinite. The term “just” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it is not clear what distance to the dialyser, or perhaps what point in time prior to flowing to the dialyser, would be 

Regarding claims 2-5, 8-12, 14-15, 17-24 and 26-29, the claims are rejected for being indefinite because they depend from an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 10, 25-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181) in view of Castle (US 5,261,874) and Dobbeleer (US 3,484,369). 

Regarding claim 1, the patent claims a dialysis machine (dialysis device) comprising: 
a dialysate flow system (dialysis circuit); 
a blood flow system (blood circuit); 
a dialyser; and 
a device configured to generate a high-frequency electromagnetic field (see ‘181 Specification, p. 6, lines 12-16 for the corresponding structure), and to apply the high-frequency electromagnetic field such that blood to be cleaned has been exposed to the high-frequency electromagnetic field during a full passage through the dialyser (blood to be treated is exposed to the high-frequency electromagnetic field when passing through the dialyzer; exposed to the high-frequency electromagnetic field during its 
While the claims of the patent do not explicitly state that the blood is to be cleaned, for the purposes of examination, the term “treated” is interpreted to be an equivalent of “cleaned” in the art of blood dialysis.  Additionally, while the patent contains limitations not included in the instant claim (“means for generating an electrostatic direct current field”) (see patent, claim 1, lines 6-7), the instant claim is open to additional elements, as denoted by the term "comprising", and does not exclude the use of “means for generating an electrostatic direct current field”.  
Per the interpretation noted above, the patent does not claim that the device is configured to apply the high-frequency electromagnetic field to the blood flow system just prior to the dialyser.
Castle teaches a device configured to generate an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5), and to apply the high-frequency electromagnetic field to the blood flow system just prior to dialysis machine components (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood passing through tubing 14, tubing 15 or points other than on the tubing of the dialysis machine, i.e. the components with ports T of Fig. 1 and apparatus 18 of Fig. 2; windows S are on ports T in Fig. 1, such that the energy R is directly applied to the chamber and just before the chamber; treatment includes electromagnetic force) (see col. 6, lines 21-24; col. 5, line 63 to col. 6, line 3; Fig. 1 and 2; Abstract, lines 2-5). 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).  Dobbeleer teaches that the dialysis machine as referenced by Castle includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  It would have been obvious to one of ordinary skill in the art that Castle’s energy R is applied to the blood 
It would have been obvious to one of ordinary skill in the art to modify the patent’s device configured to generate a high-frequency electromagnetic field to apply the high-frequency electromagnetic field to the blood flow system just prior to the dialyser, and at the dialyser, as taught by Castle and Dobbeleer because applying a known technique (applying an energy source to a dialyser) to a known device (patent ‘181’s device configured to generate a high-frequency electromagnetic field) achieves predictable results to expose blood to a high-frequency electromagnetic field.
While the claims of the patent, as modified by Castle and Dobbeleer, do not explicitly state that the blood exposure to the high-frequency electromagnetic field causes toxins to be freed from proteins in the blood, when the prior art apparatus (patent ‘181, as modified by Castle and Dobbeleer) has the same elements as the claimed apparatus, it is presumed that the prior art apparatus is inherently able to “cause toxins to be freed from proteins in the blood” (see MPEP § 2112.01(I)).  Therefore, all the limitations required by claim 1 of the instant application are claimed in claim 1 of the patent, as modified by Castle and Dobbeleer.

Regarding claim 2, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device comprises at least one of a high-frequency coil, a high-frequency electrode, or a capacitor (see ‘181, claim 9).  

Regarding claim 10, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device generates the high-frequency electromagnetic field having an electric field strength from 0.1 to 10 V/m (1 to 250 V/m) (see ‘181, claim 12; where the 

Regarding claim 25, the patent claims a method for operating a dialysis machine (see claims 1 and 11) comprising: 
providing a dialyser configured to receive dialysate from a dialysate flow system (dialysis circuit) and blood from a blood flow system (blood circuit); 
generating at a device a high-frequency electromagnetic field; 
applying the high-frequency electromagnetic field;
flowing blood exposed to the high-frequency electromagnetic field through the dialyser (see ‘181, claim 1).
Per the interpretation noted above, the patent does not explicitly claim applying the high-frequency electromagnetic field to the blood flow system just prior to entering the dialyser.
Castle teaches applying an electromagnetic field to the blood flow system just prior to entering dialysis machine components (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood passing through tubing 14, tubing 15 or points other than on the tubing of the dialysis machine, i.e. the components with ports T of Fig. 1 and apparatus 18 of Fig. 2; windows S are on ports T in Fig. 1, such that the energy R is directly applied to the chamber and just before the chamber; treatment includes electromagnetic force) (see col. 6, lines 21-24; col. 5, line 63 to col. 6, line 3; Fig. 1 and 2; Abstract, lines 2-5). 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).  Dobbeleer teaches that the dialysis machine as referenced by Castle includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  It 
It would have been obvious to one of ordinary skill in the art to modify the patent’s method to apply the high-frequency electromagnetic field to the blood flow system just prior to entering the dialyser, and at the dialyser, as taught by Castle and Dobbeleer because applying a known technique (applying an energy source to a dialyser) to a known device (patent ‘181’s device configured to generate a high-frequency electromagnetic field) achieves predictable results to expose blood to a high-frequency electromagnetic field.
The patent, as modified by Castle and Dobbeleer, does not explicitly teach the high-frequency electromagnetic field causing toxins to be freed from proteins in the blood, or removing the freed toxins from the blood flowing through the dialyser. However, the prior art apparatus (patent ‘181, as modified by Castle and Dobbeleer) has the same elements as the claimed apparatus, and thus it is presumed that the prior art apparatus will inherently achieve “causing toxins to be freed from proteins in the blood” and perform the step “remove the freed toxins from the blood while flowing through the dialyser” (see MPEP § 2112.01(I)).

Regarding claim 26, the patent, as modified by Castle and Dobbeleer, teaches the method of claim 25, which includes additionally exposing blood while flowing through the dialyser to the high-frequency electromagnetic field (see claim 25 above).

Regarding claim 27, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the high-frequency electromagnetic field has a frequency from 1 

Regarding claim 29, the patent, as modified by Castle and Dobbeleer, teaches the method of claim 25, wherein the device comprises at least one of a high-frequency coil, a high-frequency electrode, or a capacitor (see ‘181, claim 9).

Claims 3-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181), Castle (US 5,261,874) and Dobbeleer (US 3,484,369) as applied to claim 1 above, and further in view of Kienman et al. (US 2009/0012655). 

Regarding claim 3, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the dialysis machine comprises a control unit (see ‘181, claim 10).  
The patent, as modified by Castle and Dobbeleer, teaches that the parameters of an electrostatic direct current field can be controlled by a control unit (see ‘181, claim 10), but do not teach that the parameters of a high-frequency electromagnetic field are controlled by a control unit. 
Kienman teaches a dialysis machine (dialysis system) (see para. 0001, lines 2-3) with a control unit (logic implementer 16) (see Fig. 1; para. 0161, lines 4) by means of which parameters (power supplied for electromagnetic field generation) (see para. 0015, lines 1-5) of the high-frequency electromagnetic field (electromagnetic field generation by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; para. 0163, lines 1-3) are controlled (logic implementer generates outputs 18b to power supply) (see para. 0161, lines 1-9).


Regarding claim 4, the patent, as modified by Castle, Dobbeleer and Kienman, teaches the dialysis machine according to claim 3, wherein the control unit comprises an input unit (logic implementer 16 receives inputs 18a) (see Kienman, Fig. 1; para. 0161, lines 5-6), a computing unit and a memory unit (logic implementer 16 includes processing and memory storage) (see Kienman, para. 0161, lines 4-5), by the device of which a user can control parameters of the high-frequency electromagnetic field (system and logic implementer are programmable) (see Kienman, para. 0026, lines 10-12; para. 0394, lines 8-11). 

Regarding claim 5, the patent, as modified by Castle, Dobbeleer and Kienman, teaches the dialysis machine according to claim 4, wherein the dialysis machine is designed such that a user can control parameters of the dialysate flow system or the blood flow system by means of the control unit (control scheme 770 accepts inputted desired dialysis fluid outlet temperature 786; control scheme 770 for dialysis fluid heating is based on empirically-derived table 780, where empirical data is interpreted to be provided by a user) (see Kienman, Fig. 52; para. 0422, lines 5-8; para. 0420, lines 1-3; para. 0421, lines 1-4; para. 0426, lines 1-2).

Regarding claim 8, the patent, as modified by Castle, Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field (see ‘181, claim 1) whose frequency is constant over time or varies in a regular or irregular manner (operating at a desired frequency for a constant temperature, where “a frequency” is interpreted as a constant value) (see Kienman, para. 0308, lines 3-6).

Claims 9 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181), Castle (US 5,261,874) and Dobbeleer (US 3,484,369) as applied to claim 1 above, and further in view of Vallee (US 2007/0221577). 

Regarding claim 9, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see ‘181, claim 1).
The patent, as modified by Castle and Dobbeleer, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for a time of at least 1/10 seconds.
Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for a time of at least 1/10 seconds (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
The patent, as modified by Castle and Dobbeleer, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of the patent’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) 

Regarding claim 14, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see ‘181, claim 1).
The patent, as modified by Castle and Dobbeleer, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for at least 1/2 seconds.
Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for at least 1/2 seconds (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
The patent, as modified by Castle and Dobbeleer, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of the patient’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours. 

Regarding claim 15, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see ‘181, claim 1).
The patent, as modified by Castle and Dobbeleer, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for at least one second.

The patent, as modified by Castle and Dobbeleer, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of the patient’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181), Castle (US 5,261,874) and Dobbeleer (US 3,484,369) as applied to claim 1 above, and further in view of Kutushov (US 5,980,479). 

Regarding claim 11, the patent, as modified by Castle and Dobbeleer, claims the dialysis machine according to claim 1, wherein said device generates a high-frequency electromagnetic field (see ‘181, claim 1).
The patent, as modified by Castle and Dobbeleer, does not teach the high-frequency electromagnetic field having an electric field density of ≤ 100 mT.
Kutushov teaches the treatment of blood with an electromagnetic field having an electric field density of ≤ 100 mT (magnetic field intensity of 30-50 mT) (see col. 9, lines 25-27).
The patent, as modified by Castle and Dobbeleer, and Kutushov are analogous inventions in the art of blood treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in 
While Kutushov does not encompass the range disclosed in the instant claim, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", and therefore the patent teaches the limitation. (see MPEP § 2144.05(I))

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181), Castle (US 5,261,874) and Dobbeleer (US 3,484,369) as applied to claim 1 above, and further in view of Schäl (US 4,923,598). 

Regarding claim 12, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1, wherein the blood to be cleaned is exposed to the high-frequency electromagnetic field by the device additionally while said blood is in contact with the dialyser (see ‘181, claim 1).
The patent, as modified by Castle and Dobbeleer, does not teach that the dialyser comprises a semipermeable membrane and that blood is in contact with the semipermeable membrane of the dialyser.
Schäl teaches a dialysis machine (apparatus for hemodialysis, the dialysis of blood) (see col. 1, lines 6-10), wherein the dialyser comprises a semipermeable membrane (dialyzer 24 includes semipermeable membrane 30) (see Fig. 1; col. 4, lines 16-20) and that blood to be cleaned is in contact with the semipermeable membrane of the dialyser (blood is supplied to dialyzer 24 and is in contact with membrane 30) (see col. 4, lines 13-20; Fig. 1).


Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181), Castle (US 5,261,874) and Dobbeleer (US 3,484,369) as applied to claim 1 above, and further in view of Morse (US 4,963,268 A). 

Regarding claim 21, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1.
The patent, as modified by Castle and Dobbeleer, does not explicitly teach wherein the device is configured to increase the frequency of the high-frequency electromagnetic field from a predetermined minimum frequency to a predetermined maximum frequency in predetermined increments.
Morse teaches a device configured to generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 2, lines 40-42; col. 3, lines 8-11; MPEP § 2144.05(I)), wherein the device is configured to increase the frequency of the high-frequency electromagnetic field from a predetermined minimum frequency to a predetermined 
It would have been obvious to one of ordinary skill in the art to modify the device of the patent, as modified by Castle and Dobbeleer, to be configured to increase the frequency of the high-frequency electromagnetic field from a predetermined minimum frequency to a predetermined maximum frequency in predetermined increments as taught by Morse because Morse suggests that the technique of changing frequency of an electromagnetic field may be suitable for use in virtually any application where electromagnetic energy is used to affect a liquid composition to optimize the electromagnetic treatment of the liquid (see Morse, col. 1, lines 18-22 and 25-35; col. 3, lines 56-67), and the blood used with the apparatus of the patent, as modified by Castle and Dobbeleer, is such an application.

Regarding claim 22, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1.
The patent, as modified by Castle and Dobbeleer, does not explicitly teach wherein the device is configured to decrease the frequency of the high-frequency electromagnetic field from a predetermined maximum frequency to a predetermined minimum frequency in predetermined increments.
Morse teaches a device configured to generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 2, lines 40-42; col. 3, 
It would have been obvious to one of ordinary skill in the art to modify the device of the patent, as modified by Castle and Dobbeleer, to be configured to decrease the frequency of the high-frequency electromagnetic field from a predetermined maximum frequency to a predetermined minimum frequency in predetermined increments as taught by Morse because Morse suggests that the technique of changing frequency of an electromagnetic field may be suitable for use in virtually any application where electromagnetic energy is used to affect a liquid composition to optimize the electromagnetic treatment of the liquid (see Morse, col. 1, lines 18-22 and 25-35; col. 3, lines 56-67), and the blood used with the apparatus of the patent, as modified by Castle and Dobbeleer, is such an application.

Regarding claim 23, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1.
The patent, as modified by Castle and Dobbeleer, does not explicitly teach wherein the device is configured to increase the frequency of the high-frequency electromagnetic field from 1 MHz to 20 MHz in predetermined increments.
Morse teaches a device configured to generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 2, lines 40-42; col. 3, 
It would have been obvious to one of ordinary skill in the art to modify the device of the patent, as modified by Castle and Dobbeleer, to be configured to increase the optimized frequency of the high-frequency electromagnetic field of the patent, as modified by Castle and Dobbeleer, (see claim 1 above) in predetermined increments as taught by Morse because Morse suggests that the technique of changing frequency of an electromagnetic field may be suitable for use in virtually any application where electromagnetic energy is used to affect a liquid composition to optimize the electromagnetic treatment of the liquid (see Morse, col. 1, lines 18-22 and 25-35; col. 3, lines 56-67), and the blood used with the apparatus of the patent, as modified by Castle and Dobbeleer, is such an application.

Regarding claim 24, the patent, as modified by Castle and Dobbeleer, teaches the dialysis machine according to claim 1.
The patent, as modified by Castle and Dobbeleer, does not explicitly teach wherein the device is configured to decrease the frequency of the high-frequency electromagnetic field from 20 MHz to 1 MHz in 1 MHz increments.
Morse teaches a device configured to generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside 
It would have been obvious to one of ordinary skill in the art to modify the device of the patent, as modified by Castle and Dobbeleer, to be configured to decrease the optimized frequency of the high-frequency electromagnetic field of the patent, as modified by Castle and Dobbeleer, (see claim 1 above) in increments as taught by Morse because Morse suggests that the technique of changing frequency of an electromagnetic field may be suitable for use in virtually any application where electromagnetic energy is used to affect a liquid composition to optimize the electromagnetic treatment of the liquid (see Morse, col. 1, lines 18-22 and 25-35; col. 3, lines 56-67), and the blood used with the apparatus of the patent, as modified by Castle and Dobbeleer, is such an application. 
Additionally, Morse teaches that the increments for changing the frequency of the electromagnetic field are a result-effective variable and the increments may be the same or may vary (Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods sequentially at 20.0 MHz, 40.5 MHz and 35 MHz) (see col. 8, lines 10-15 and 50-56). Thus, it would have been obvious to one of ordinary skill in the art to vary the increment during routine experimentation to optimize the effects of the high-frequency electromagnetic field on the blood used with the apparatus of the patent, as modified by Castle and Dobbeleer.

Claims 16-19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181) in view of Castle (US 5,261,874), Dobbeleer (US 3,484,369) and Morse (US 4,963,268 A). 

Regarding claim 16, the patent claims a dialysis machine (dialysis device) comprising: 
a dialysate flow system (dialysis circuit); 
a blood flow system (blood circuit); 
a dialyser; and 
a device configured to generate a high-frequency electromagnetic field (see ‘181 Specification, p. 6, lines 12-16 for the corresponding structure), and to apply the high-frequency electromagnetic field while flowing through the dialyser such that blood to be cleaned has been exposed to the high-frequency electromagnetic field during a full passage through the dialyser (blood to be treated can be exposed to the high-frequency electromagnetic field when passing through the dialyzer; exposed to the high-frequency electromagnetic field during its entire passage through the dialyzer) (see ‘181, claims 1, 9 and 11).
While the claims of the patent do not explicitly state that the blood is to be cleaned, for the purposes of examination, the term “treated” is interpreted to be an equivalent of “cleaned” in the art of blood dialysis.  Additionally, while the patent contains limitations not included in the instant claim (“means for generating an electrostatic direct current field”) (see patent, claim 1, lines 6-7), the instant claim is open to additional elements, as denoted by the term "comprising", and does not exclude the use of “means for generating an electrostatic direct current field”.
Per the interpretation noted above, the patent does not claim that the device is configured to apply the high-frequency electromagnetic field to the blood flow system just prior to entering the dialyser.
Castle teaches a device configured to generate an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5), and to apply the high-frequency electromagnetic field to the blood flow system just prior to entering dialysis machine components (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).  Dobbeleer teaches that the dialysis machine as referenced by Castle includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  It would have been obvious to one of ordinary skill in the art that Castle’s energy R is applied to the blood flow system just prior to entering a dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art to modify the patent’s device configured to generate a high-frequency electromagnetic field to apply the high-frequency electromagnetic field to the blood flow system just prior to entering the dialyser, and at the dialyser, as taught by Castle and Dobbeleer because applying a known technique (applying an energy source to a dialyser) to a known device (patent ‘181’s device configured to generate a high-frequency electromagnetic field) achieves predictable results to expose blood to a high-frequency electromagnetic field.
The patent, as modified by Castle and Dobbeleer, does not explicitly teach wherein the device is further configured to change the frequency of the high-frequency electromagnetic field in a regular or irregular manner during at least part of the passage of the blood through the dialyser.
Morse teaches a device configured to generate a high-frequency electromagnetic field such that a liquid to be treated is exposed to the high-frequency electromagnetic field (electromagnetic signals of 
It would have been obvious to one of ordinary skill in the art to modify the device of the patent, as modified by Castle and Dobbeleer, to vary the frequency of the electromagnetic field in a regular or irregular manner as taught by Morse because Morse suggests that the technique of changing frequency of an electromagnetic field may be suitable for use in virtually any application where electromagnetic energy is used to affect a liquid composition to optimize the electromagnetic treatment of the liquid (see Morse, col. 1, lines 18-22 and 25-35; col. 3, lines 56-67), and the blood used with the apparatus of Castle, as modified by Dobbeleer and Kienman, is such an application.
While the claims of the patent, as modified by Castle, Dobbeleer and Morse, do not explicitly state that the blood exposure to the high-frequency electromagnetic field causes toxins to be freed from proteins in the blood, these limitations constitute an intended use.  When the prior art apparatus (patent ‘181, as modified by Castle and Dobbeleer) has the same elements as the claimed apparatus, it is presumed that the prior art apparatus is inherently able to “cause toxins to be freed from proteins in the blood” (see MPEP § 2112.01(I)).  Therefore, all the limitations required by claim 16 of the instant application are claimed in claim 1 of the patent, as modified by Castle, Dobbeleer and Morse.

Regarding claim 17, the patent, as modified by Castle, Dobbeleer and Morse, teaches the dialysis machine according to claim 16, wherein the device is configured to change the high-frequency electromagnetic field from a relatively low frequency over time to a maximum frequency (electromagnetic signals of varying frequency, ranging from 1KHz to 100MHz, were directed to water circulating in the system; Example 5 suggests alternating 24-hr treatment periods sequentially at 20.0 MHz, 40.5 MHz and 35 MHz) (see Morse, col. 7, lines 36-39; col. 8, lines 50-56).

Regarding claim 18, the patent, as modified by Castle, Dobbeleer and Morse, teaches the dialysis machine according to claim 16, wherein the device is configured to change the high-frequency electromagnetic field from a maximum high frequency to a minimum low frequency (Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods at 20.0 MHz, 40.5 MHz and 35 MHz) (see Morse, col. 7, lines 36-39; col. 8, lines 10-15 and 50-56).

Regarding claim 19, the patent, as modified by Castle, Dobbeleer and Morse, teaches the dialysis machine according to claim 16, wherein the high-frequency electromagnetic field has an electric field strength from 0.1 to 10 V/m (1 to 250 V/m) (see ‘181, claim 12; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see MPEP § 2144.05(I)).

Regarding claim 28, the patent, as modified by Castle, Dobbeleer and Morse, teaches the dialysis machine according to claim 16, wherein the device comprises at least one of a high-frequency coil, a high-frequency electrode, or a capacitor (see ‘181, claim 9).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,682,181 (hereinafter referred to as ‘181), Castle (US 5,261,874), Dobbeleer (US 3,484,369) and Morse (US 4,963,268 A) as applied to claim 16 above, and further in view of Kutushov (US 5,980,479). 

Regarding claim 20, the patent, as modified by Castle, Dobbeleer and Morse, teaches the dialysis machine according to claim 16, wherein the device generates the high-frequency electromagnetic field.
The patent, as modified by Castle, Dobbeleer and Morse, does not teach that the high-frequency electromagnetic field has an electric field density of 0.01 to 10 mT.
Kutushov teaches the treatment of blood with an electromagnetic field having an electric field density of 30-50 mT (see col. 9, lines 25-27).  
Kutushov does not explicitly teach an electromagnetic field having an electric field density of 0.01 to 10 mT.  However, Kutushov further teaches that the electric field density is a result effective variable (magnetic field of 30-50 mT results in a “shaking effect” for removing toxins which have been adsorbed by blood proteins, which is interpreted to mean that the toxin desorption is affected by the magnetic field density) (see col. 9, lines 27-31).  Thus, it would have been obvious to one of ordinary skill in the art to vary the electric field density during routine experimentation to optimize the blood treatment. (see MPEP § 2144.05 II.B)
The patent, as modified by Castle, Dobbeleer and Morse, and Kutushov are analogous inventions in the art of blood treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to modify the electric field strength of the patent’s electromagnetic field to be the electric field strength taught by Kutushov because the efficiency of blood treatment is increased . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 1-5, 8, 10, 25-27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874) in view of Dobbeleer (US 3,484,369) and Kienman et al. (US 2009/0012655). 

Regarding claim 1, per the interpretations noted above, Castle teaches a dialysis machine (dialysis machine M) (see col. 5, line 63; Fig. 1) comprising:
a dialysate flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a blood flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a dialyser (a dialysis machine inherently includes a dialyser); and 
a device configured to generate an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5), and to apply the electromagnetic field to the blood flow system just prior to dialysis machine components such that blood to be cleaned has been exposed to the electromagnetic field during a full passage through the dialyser (windows W, S, 22, 24, 26, 28, 30, 32 and 34 used for treatment of blood passing through tubing 14, tubing 15 or points other than on the tubing of the dialysis machine, i.e. the components with ports T of Fig. 1 and apparatus 18 of Fig. 2; windows S are on ports T in Fig. 1, such that the energy R is directly applied to the chamber and just before the chamber; treatment includes 
Per the interpretation noted above, Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, such that the device applies the electromagnetic field to the blood flow system just prior to the dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).
Dobbeleer teaches that the dialysis machine as referenced by Castle includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art that Castle’s energy R is applied to the blood flow system just prior to the dialyser, and at the dialyser, because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
While Castle, as modified by Dobbeleer, teaches that the electromagnetic field may be differing frequencies (see Castle, col. 4, lines 21-23) and does not exclude any types of electromagnetic fields, Castle, as modified by Dobbeleer, does not explicitly teach that the electromagnetic field is a high-frequency electromagnetic field with the corresponding structure per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation (see office actions issued on or prior to Jan. 9, 2018).
Kienman teaches a dialysis machine (dialysis system) (see para. 0001, lines 2-3) that has means for generating a high-frequency electromagnetic field (magnetic field is created by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; 0163, lines 1-3).
Castle, as modified by Dobbeleer, and Kienman are analogous inventions in the art of dialysis machines for blood treatment. It would have been obvious to one of ordinary skill in the art to substitute the electromagnetic field of Castle with Kienman’s high-frequency electromagnetic field and coil, because high frequencies do not have the audible noise limits of lower frequencies (see Kienman, para. 0163, lines 4-5), and the simple substitution of one known element (high-frequency 
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach that the blood is exposed to the electromagnetic field to cause toxins to be freed from proteins in the blood.  However, these limitations are considered an intended use.  As the specification does not require additional elements in addition to exposing blood to a high-frequency electromagnetic field to achieve separating toxins from blood proteins, when the prior art apparatus has the same elements as the claimed apparatus, it is presumed that the prior art apparatus is inherently able to achieve the intended use of “cause toxins to be freed from proteins in the blood” (see MPEP § 2112.01(I)).  

Regarding claim 2, pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked for the limitation “a device configured to generate a high-frequency electromagnetic field” because the function is recited with sufficient structure within the claim itself to entirely perform the recited function.
Per this pre-AIA  35 U.S.C. 112, sixth paragraph interpretation for claim 2, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device comprises of at least one of a high-frequency coil, a high-frequency electrode, or a capacitor (magnetic field generation by coil 12 of system 10) (see Kienman, para. 0158, lines 1-2).

Regarding claim 3, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1.

Kienman further teaches that the dialysis machine (dialysis system) (see para. 0001, lines 2-3) comprises a control unit (logic implementer 16) (see Fig. 1; para. 0161, lines 4) by means of which parameters (power supplied for electromagnetic field generation) (see para. 0015, lines 1-5) of the high-frequency electromagnetic field (electromagnetic field generation by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; para. 0163, lines 1-3) are controlled (logic implementer generates outputs 18b to power supply) (see para. 0161, lines 1-9).
It would have been obvious to one of ordinary skill in the art to further modify Castle’s dialysis machine to include Kienman’s control unit for a high-frequency electromagnetic field because the combination of known elements, where each performs the same function it had been known to perform, achieves predictable results in controlling parameters of a high-frequency electromagnetic field to treat blood. (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Regarding claim 4, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 3, wherein the control unit comprises an input unit (logic implementer 16 receives inputs 18a) (see Kienman, Fig. 1; para. 0161, lines 5-6), a computing unit and a memory unit (logic implementer 16 includes processing and memory storage) (see Kienman, para. 0161, lines 4-5), by the device of which a user can control parameters of the high-frequency electromagnetic field (system and logic implementer are programmable) (see Kienman, para. 0026, lines 10-12; para. 0394, lines 8-11).

Regarding claim 5, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 4, wherein the dialysis machine is designed such that a user can control parameters of the dialysate flow system or the blood flow system by means of the control unit (control scheme 770 accepts inputted desired dialysis fluid outlet temperature 786; control scheme 770 for dialysis fluid heating is based on empirically-derived table 780, where empirical data is interpreted to be provided by a user) (see Kienman, Fig. 52; para. 0422, lines 5-8; para. 0420, lines 1-3; para. 0421, lines 1-4; para. 0426, lines 1-2).

Regarding claim 8, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates a high-frequency electromagnetic field whose frequency is constant over time or varies in a regular or irregular manner (operating at a desired frequency for a constant temperature, where “a frequency” is interpreted as a constant value) (see Kienman, para. 0308, lines 3-6). 

Regarding claim 10, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device generates high-frequency electromagnetic field having an electric field strength (input voltage of 140 volts/cm) (see Kienman, para. 0254, line 9).
While Castle, as modified by Dobbeleer and Kienman, does not encompass the range disclosed in the instant claim, Kienman discloses that 140 volts/cm is not practical (see Kienman, para. 0254, lines 8-9) and suggests that a lower electric field strength would be more practical.  Therefore, it would have been obvious to one of ordinary skill in the art to vary the electric field strength during routine experimentation to optimize the blood treatment device and thus teaches the limitation. (see MPEP § 2144.05(II)(A))

Regarding claim 25, per the interpretation noted above, Castle teaches a method for operating a dialysis machine comprising: 
providing a dialyser configured to receive dialysate from a dialysate flow system and blood from a blood flow system (dialysis machine M) (see col. 5, line 63; Fig. 1); 
generating at a device an electromagnetic field (electromagnetic force) (see Abstract, lines 4-5); 
applying the electromagnetic field to a blood flow system just prior to entering dialysis machine components (energy R may be used at a window S or port T to radiate energy into the flow stream or material via tubing or access points other than on the tubing; windows S are on ports T in Fig. 1, such that the energy R is directly applied to the chamber and just before the chamber) (see col. 5, line 63 to col. 6, line 2; Fig. 1); 
flowing blood exposed to the electromagnetic field through the dialyser machine components (see Fig. 1). 
Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).  Dobbeleer teaches that the dialysis machine as referenced by Castle includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  It would have been obvious to one of ordinary skill in the art that Castle’s energy R is applied to the blood flow system just prior to entering the dialyser, and at the dialyser, because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
While Castle, as modified by Dobbeleer, teaches that the electromagnetic field may be differing frequencies (see Castle, col. 4, lines 21-23) and does not exclude any types of electromagnetic fields, Castle, as modified by Dobbeleer, does not explicitly teach that the electromagnetic field is a high-frequency electromagnetic field with the corresponding structure per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation (see office actions issued on or prior to Jan. 9, 2018).

Castle, as modified by Dobbeleer, and Kienman are analogous inventions in the art of dialysis machines for blood treatment. It would have been obvious to one of ordinary skill in the art to substitute the electromagnetic field of Castle with Kienman’s high-frequency electromagnetic field and coil, because high frequencies do not have the audible noise limits of lower frequencies (see Kienman, para. 0163, lines 4-5), and the simple substitution of one known element (high-frequency electromagnetic field) for another (electromagnetic field of differing frequencies) achieves predictable results in the treatment of blood and Castle is open to the use of electromagnetic fields of differing frequencies (see Castle, col. 4, lines 21-23). (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach the high-frequency electromagnetic field causing toxins to be freed from proteins in the blood; and removing the freed toxins from the blood while flowing through the dialyser. However, the prior art apparatus has the same elements as the claimed apparatus, and thus it is presumed that the prior art apparatus will inherently “cause toxins to be freed from proteins in the blood” and perform the step “remove the freed toxins from the blood while flowing through the dialyser” (see MPEP § 2112.01(I)).

Regarding claim 26, Castle, as modified by Dobbeleer and Kienman, teaches the method of claim 25, which includes exposing blood while flowing through the dialyser to the high-frequency electromagnetic field (see claim 25 above).

Regarding claim 27, Castle, as modified by Dobbeleer and Kienman, teaches the method of claim 1.
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach wherein the high-frequency electromagnetic field has a frequency from 1 MHz to 20 MHz.
However, Kienman discloses that higher frequencies are likely achievable with the availability of faster electronics (see Kienman, para. 0163, lines 8-9).  Therefore, it would have been obvious to one of ordinary skill in the art to vary the electromagnetic field frequency during routine experimentation to optimize the blood treatment results and thus Castle, as modified by Dobbeleer and Kienman, teaches the limitations. (see MPEP § 2144.05(II)(A))
Additionally, Kienman teaches a frequency (system 10 operates at high frequencies of about 20 kHz to about 1 MHz) (see para. 0163, lines 1-3) which overlaps with the claimed invention and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP § 2144.05(I)).

Regarding claim 29, pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked for the limitation “the device configured to generate a high-frequency electromagnetic field” because the function is recited with sufficient structure within the claim itself to entirely perform the recited function.
Per this pre-AIA  35 U.S.C. 112, sixth paragraph interpretation for claim 29, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 25, wherein the device comprises of at least one of a high-frequency coil, a high-frequency electrode, or a capacitor (magnetic field generation by coil 12 of system 10) (see Kienman, para. 0158, lines 1-2).

Claims 9 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369) and Kienman et al. (US 2009/0012655) as applied to claim 1 above, and further in view of Vallee (US 2007/0221577).

Regarding claim 9, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for a time of at least 1/10 seconds.
Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for a time of at least 1/10 seconds (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
Castle, as modified by Dobbeleer and Kienman, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of Castle’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Regarding claim 14, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer and Kienman, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for at least 1/2 seconds.

Castle, as modified by Dobbeleer and Kienman, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of Castle’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Regarding claim 15, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the device is arranged and designed such that the blood to be cleaned can be exposed to the high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer and Kienman, does not teach that the blood to be cleaned can be exposed to the high-frequency electromagnetic field for at least one second.
Vallee teaches a biological fluid (treated water for a biological application) (see para. 0014) exposed to the high-frequency electromagnetic field for at least 1 second (high-frequency electromagnetic treatment for between 1 second and 24 hours) (see para. 0037, lines 4-6; para. 0038, lines 1 and 18-21).
Castle, as modified by Dobbeleer and Kienman, and Vallee are analogous inventions in the art of biological fluid treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the exposure of Castle’s blood to be cleaned to be the exposure times taught by Vallee through routine experimentation to optimize blood treatment (see MPEP § 2144.05(II)(A)) because it would be uncomfortable for a person to undergo a dialysis procedure for longer than 24 hours.  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369) and Kienman et al. (US 2009/0012655) as applied to claim 1 above, and further in view of Kutushov (US 5,980,479). 

Regarding claim 11, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein said device generates a high-frequency electromagnetic field (see above for claim 1).
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach the high-frequency electromagnetic field having an electric field density of ≤ 100 mT.
Kutushov teaches the treatment of blood with an electromagnetic field having an electric field density of ≤ 100 mT (magnetic field intensity of 30-50 mT) (see col. 9, lines 25-27).
Castle, as modified by Dobbeleer and Kienman, and Kutushov are analogous inventions in the art of blood treatment by electromagnetic fields.  It would have been obvious to one of ordinary skill in the art to vary the electric field strength of Castle’s electromagnetic field to be the electric field strength taught by Kutushov because the efficiency of blood treatment is increased through exposure to the magnetic field strength (liberalization of toxins in blood increases separation) (see col. 9, lines 27-32). 
While Kutushov does not encompass the range disclosed in the instant claim, a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", and therefore Castle, as modified by Dobbeleer, Kienman and Kutushov, teaches the limitation. (see MPEP § 2144.05(I))

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369) and Kienman et al. (US 2009/0012655) as applied to claim 1 above, and further in view of Schäl (US 4,923,598). 

Regarding claim 12, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1, wherein the blood to be cleaned is exposed to the high-frequency electromagnetic field during by the device additionally while said blood is in contact with the dialyser (see claim 1 above).
Castle, as modified by Dobbeleer and Kienman, does not teach that the dialyser comprises a semipermeable membrane and that blood is in contact with the semipermeable membrane of the dialyser.
Schäl teaches a dialysis machine (apparatus for hemodialysis, the dialysis of blood) (see col. 1, lines 6-10), wherein the dialyser comprises a semipermeable membrane (dialyzer 24 includes semipermeable membrane 30) (see Fig. 1; col. 4, lines 16-20) and that blood to be cleaned is in contact with the semipermeable membrane of the dialyser (blood is supplied to dialyzer 24 and is in contact with membrane 30) (see col. 4, lines 13-20; Fig. 1).
Castle, as modified by Dobbeleer and Kienman, and Schäl are analogous inventions in the art of blood treatment by dialysis.  It would have been obvious to one of ordinary skill in the art to substitute Castle’s dialyser with Schäl’s dialyzer with a semipermeable membrane because the simple substitution of one known element (dialyzer with a semipermeable membrane) for another (dialyser) achieves predictable results in the dialysis of blood. (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))

Claims 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369) and Kienman et al. (US 2009/0012655) as applied to claim 1 above, and further in view of Morse (US 4,963,268 A).

Regarding claim 21, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1.
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach wherein the device is configured to increase the frequency of the high-frequency electromagnetic field from a predetermined minimum frequency to a predetermined maximum frequency in predetermined increments.
Morse teaches a device configured to generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 2, lines 40-42; col. 3, lines 8-11; MPEP § 2144.05(I)), wherein the device is configured to increase the frequency of the high-frequency electromagnetic field from a predetermined minimum frequency to a predetermined maximum frequency in predetermined increments (Example 2 discloses electromagnetic signals of varying frequency, ranging from 1KHz to 100MHz, were directed to water circulating in the system; Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods sequentially at 20.0 MHz, 40.5 MHz and 35 MHz) (see col. 7, lines 36-39; col. 8, lines 10-15 and 50-56).
It would have been obvious to one of ordinary skill in the art to modify the device of Castle, as modified by Dobbeleer and Kienman, to be configured to increase the frequency of the high-frequency electromagnetic field from a predetermined minimum frequency to a predetermined maximum 

Regarding claim 22, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1.
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach wherein the device is configured to decrease the frequency of the high-frequency electromagnetic field from a predetermined maximum frequency to a predetermined minimum frequency in predetermined increments.
Morse teaches a device configured to generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 2, lines 40-42; col. 3, lines 8-11; MPEP § 2144.05(I)), wherein the device is configured to decrease the frequency of the high-frequency electromagnetic field from a predetermined maximum frequency to a predetermined minimum frequency in predetermined increments (Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods sequentially at 20.0 MHz, 40.5 MHz and 35 MHz) (see col. 7, lines 36-39; col. 8, lines 10-15 and 50-56).
It would have been obvious to one of ordinary skill in the art to modify the device of Castle, as modified by Dobbeleer and Kienman, to be configured to decrease the frequency of the high-frequency electromagnetic field from a predetermined maximum frequency to a predetermined minimum 

Regarding claim 23, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1.
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach wherein the device is configured to increase the frequency of the high-frequency electromagnetic field from 1 MHz to 20 MHz in predetermined increments.
Morse teaches a device configured to generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 2, lines 40-42; col. 3, lines 8-11; MPEP § 2144.05(I)), wherein the device is configured to increase the frequency of the high-frequency electromagnetic field in predetermined increments (Example 2 discloses electromagnetic signals of varying frequency, ranging from 1KHz to 100MHz, were directed to water circulating in the system; Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods sequentially at 20.0 MHz, 40.5 MHz and 35 MHz) (see col. 7, lines 36-39; col. 8, lines 10-15 and 50-56).
It would have been obvious to one of ordinary skill in the art to modify the device of Castle, as modified by Dobbeleer and Kienman, to be configured to increase the optimized frequency of the high-

Regarding claim 24, Castle, as modified by Dobbeleer and Kienman, teaches the dialysis machine according to claim 1.
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach wherein the device is configured to decrease the frequency of the high-frequency electromagnetic field from 20 MHz to 1 MHz in 1 MHz increments.
Morse teaches a device configured to generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 2, lines 40-42; col. 3, lines 8-11; MPEP § 2144.05(I)), wherein the device is configured to decrease the frequency of the high-frequency electromagnetic field in increments (Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods sequentially at 20.0 MHz, 40.5 MHz and 35 MHz) (see col. 8, lines 10-15 and 50-56).
It would have been obvious to one of ordinary skill in the art to modify the device of Castle, as modified by Dobbeleer and Kienman, to be configured to decrease the optimized frequency of the high-frequency electromagnetic field of Castle, as modified by Dobbeleer and Kienman, (see claim 1 above) in 
Additionally, Morse teaches that the increments for changing the frequency of the electromagnetic field are a result-effective variable and the increments may be the same or may vary (Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods sequentially at 20.0 MHz, 40.5 MHz and 35 MHz) (see col. 8, lines 10-15 and 50-56). Thus, it would have been obvious to one of ordinary skill in the art to vary the increment during routine experimentation to optimize the effects of the high-frequency electromagnetic field on the blood used with the apparatus of Castle, as modified by Dobbeleer and Kienman.

Claims 16-19 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874) in view of Dobbeleer (US 3,484,369), Kienman et al. (US 2009/0012655) and Morse (US 4,963,268 A).

Regarding claim 16, per the interpretation noted above, Castle teaches a dialysis machine (dialysis machine M) (see col. 5, line 63; Fig. 1) comprising a dialysate flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a blood flow system (tubing above or tubing to the right of the component with ports T) (see Fig. 1); 
a dialyser (a dialysis machine inherently includes a dialyser); and 

Castle does not explicitly state that, in the dialysis machine M of Fig. 1, the components with energy R and ports T include a dialyser, such that the device directly applies the electromagnetic field to the blood flow system just prior to entering and while flowing through the dialyser, however Castle discloses that dialysis machine M is taught by Dobbeleer (see Castle, col. 5, lines 63-64).
Dobbeleer teaches that the dialysis machine as referenced by Castle includes a dialyser (dialysis unit 8 in receptacle 1) (see Dobbeleer, col. 2, lines 17-22; Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art that Castle’s energy R is applied to the blood flow system just prior to entering the dialyser and while flowing through the dialyser because Castle’s dialysis machine M is the same apparatus of Dobbeleer (see Castle, col. 5, lines 63-64 and Fig. 1; Dobbeleer, Fig. 1-2).  
While Castle, as modified by Dobbeleer, teaches that the electromagnetic field may be differing frequencies (see Castle, col. 4, lines 21-23) and does not exclude any types of electromagnetic fields, Castle does not explicitly teach that the electromagnetic field is a high-frequency electromagnetic field with the corresponding structure per the pre-AIA  35 U.S.C. 112, sixth paragraph interpretation (see 
Kienman teaches a dialysis machine (dialysis system) (see para. 0001, lines 2-3) that has means for generating a high-frequency electromagnetic field (magnetic field is created by coil 12 of system 10; system 10 operates at high frequencies) (see para. 0158, lines 1-2; 0163, lines 1-3).
Castle, as modified by Dobbeleer, and Kienman are analogous inventions in the art of dialysis machines for blood treatment. It would have been obvious to one of ordinary skill in the art to substitute the electromagnetic field of Castle with Kienman’s high-frequency electromagnetic field and coil, because high frequencies do not have the audible noise limits of lower frequencies (see Kienman, para. 0163, lines 4-5), and the simple substitution of one known element (high-frequency electromagnetic field) for another (electromagnetic field of differing frequencies) achieves predictable results in the treatment of blood and Castle is open to the use of electromagnetic fields of differing frequencies (see Castle, col. 4, lines 21-23). (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 1395 (2007))
Castle, as modified by Dobbeleer and Kienman, does not explicitly teach wherein the device is configured to change the frequency of the high-frequency electromagnetic field in a regular or irregular manner during at least part of the passage of the blood through the dialyser.
Morse teaches a device configured to generate a high-frequency electromagnetic field having a frequency from 1 MHz to 20 MHz (electromagnetic signals of varying frequency are directed into a fluidic system; any type of variable frequency electromagnetic generator capable of generating signals within frequency ranges, such as 0.1 KHz to 1000 MHz; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 2, lines 40-42; col. 3, lines 8-11; MPEP § 2144.05(I)), wherein the device is configured to change the frequency of the high-frequency electromagnetic field in a regular or irregular manner (Example 2 discloses electromagnetic 
It would have been obvious to one of ordinary skill in the art to modify the device of Castle, as modified by Dobbeleer and Kienman, to be configured to change the frequency of the high-frequency electromagnetic field in a regular or irregular manner as taught by Morse because Morse suggests that the technique of changing frequency of an electromagnetic field may be suitable for use in virtually any application where electromagnetic energy is used to affect a liquid composition to optimize the electromagnetic treatment of the liquid (see Morse, col. 1, lines 18-22 and 25-35; col. 3, lines 56-67), and the blood used with the apparatus of Castle, as modified by Dobbeleer and Kienman, is such an application.
Castle, as modified by Dobbeleer, Kienman and Morse, does not explicitly teach that the blood exposure to the high-frequency electromagnetic field causes toxins to be freed from proteins in the blood.  However, these limitations are considered an intended use.  As the specification does not require additional elements in addition to exposing blood to a high-frequency electromagnetic field to achieve separating toxins from blood proteins, when the prior art apparatus has the same structure as the claimed apparatus, it is presumed that the prior art apparatus is inherently able to achieve the intended use of “cause toxins to be freed from proteins in the blood” (see MPEP § 2112.01(I)).  

Regarding claim 17, Castle, as modified by Dobbeleer, Kienman and Morse, teaches the dialysis machine according to claim 16, wherein the device is configured to change the high-frequency electromagnetic field from a relatively low frequency over time to a maximum frequency (electromagnetic signals of varying frequency, ranging from 1KHz to 100MHz, were directed to water 

Regarding claim 18, Castle, as modified by Dobbeleer, Kienman and Morse, teaches the dialysis machine according to claim 16, wherein the device is configured to change the high-frequency electromagnetic field from a maximum high frequency to a minimum low frequency (Example 3 suggests alternating treatment at 40.5 MHz for a day and 11.0 MHz for a day; Example 5 suggests alternating 24-hr treatment periods at 20.0 MHz, 40.5 MHz and 35 MHz) (see Morse, col. 8, lines 10-15 and 50-56).

Regarding claim 19, Castle, as modified by Dobbeleer, Kienman and Morse, teaches the dialysis machine according to claim 16, wherein the device generates the high-frequency electromagnetic field having an electric field strength (input voltage of 140 volts/cm) (see Kienman, para. 0254, line 9).
While Castle, as modified by Dobbeleer and Kienman, does not encompass the range disclosed in the instant claim, Kienman discloses that 140 volts/cm is not practical (see Kienman, para. 0254, lines 8-9) and suggests that a lower electric field strength would be more practical.  Therefore, it would have been obvious to one of ordinary skill in the art to vary the electric field strength during routine experimentation to optimize the blood treatment device and thus teaches the limitation. (see MPEP § 2144.05(II)(A))

Regarding claim 28, pre-AIA  35 U.S.C. 112, sixth paragraph is not invoked for the limitation “the device configured to generate a high-frequency electromagnetic field” because the function is recited with sufficient structure within the claim itself to entirely perform the recited function.
Per this pre-AIA  35 U.S.C. 112, sixth paragraph interpretation for claim 28, Castle, as modified by Dobbeleer, Kienman and Morse, teaches the dialysis machine according to claim 16, wherein the device .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castle (US 5,261,874), Dobbeleer (US 3,484,369), Kienman et al. (US 2009/0012655) and Morse (US 4,963,268 A) as applied to claim 16 above, and further in view of Kutushov (US 5,980,479). 

Regarding claim 20, Castle, as modified by Dobbeleer, Kienman and Morse, teaches the dialysis machine according to claim 16.
Castle, as modified by Dobbeleer, Kienman and Morse, does not explicitly teach the device generates the high-frequency electromagnetic field having an electric field density of 0.01 to 10 mT.
Kutushov teaches the treatment of blood with an electromagnetic field having an electric field density of 30-50 mT (see col. 9, lines 25-27).  
Kutushov does not explicitly teach an electromagnetic field having an electric field density of 0.01 to 10 mT.  However, Kutushov further teaches that the electric field density is a result effective variable (magnetic field of 30-50 mT results in a “shaking effect” for removing toxins which have been adsorbed by blood proteins, which is interpreted to mean that the toxin desorption is affected by the magnetic field density) (see col. 9, lines 27-31).  Thus, it would have been obvious to one of ordinary skill in the art to vary the electric field density during routine experimentation to optimize the blood treatment. (see MPEP § 2144.05 II.B)
It would have been obvious to one of ordinary skill in the art to modify the electric field strength of the electromagnetic field of Castle, as modified by Dobbeleer, Kienman and Morse, to be the electric field strength taught by Kutushov because the efficiency of blood treatment is increased through 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778